UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 26, 2007 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 - Regulation FD Item 7.01 Regulation FD Disclosure James H. Miller, Chairman, President and Chief Executive Officer of PPL Corporation (“PPL”), has established a pre-arranged stock trading plan in accordance with Rule 10b5-1 under the Securities Exchange Act of 1934 and PPL’s policies regarding stock transactions.This trading plan covers (i) the exercise of 72,520 stock options granted to Mr. Miller in 2002 and the sale of the underlying shares; and (ii) the sale of 39,683 shares of PPL common stock.The plan is being established to permit Mr. Miller, beginning in 2008, to diversify a portion of his holdings in excess of his stock ownership requirement under PPL’s Executive Equity Ownership Guidelines (currently five times annual base salary). Certain other executive officers of PPL have or are expected to enter into trading plans to sell PPL common stock in accordance with Rule 10b5-1 and PPL’s policies regarding stock transactions, including PPL’s Executive Equity Ownership Guidelines.Any sales of stock by Mr. Miller or other PPL executive officers under these plans will be reported in accordance with the applicable rules of the Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ J. Matt Simmons, Jr. J. Matt Simmons, Jr. Vice President and Controller Dated:November 26, 2007
